Matter of Phucien v City of N.Y. Dept. of Corr. (2015 NY Slip Op 04944)





Matter of Phucien v City of N.Y. Dept. of Corr.


2015 NY Slip Op 04944


Decided on June 11, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2015

Tom, J.P., Renwick, Andrias, Manzanet-Daniels, Kapnick, JJ.


15404 101173/13

[*1] In re Fritz G. Phucien, Petitioner-Appellant,
vThe City of New York Department of Correction, sued herein as The City of New York Department of Corrections, et al., Respondents-Respondents.


Law Office of Kevin P. Sheerin, Mineola (Kevin P. Sheerin of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Tahirih Sadrieh of counsel), for respondents.

Order and judgment (one paper), Supreme Court, New York County (Doris Ling-Cohan, J.), entered on or about March 20, 2014, which denied the petition seeking to annul the determination of respondent City of New York Department of Correction dated April 23, 2013, terminating petitioner's employment as a probationary correction officer, granted respondents' cross motion to dismiss, and dismissed the proceeding brought pursuant to CPLR Article 78, unanimously affirmed, without costs.
Petitioner's unsupported assertions that respondent Department of Correction improperly terminated his probationary employment are insufficient to satisfy his burden of establishing that his dismissal was in bad faith (see Matter of Swinton v Safir , 93 NY2d 758, 763 [1999]; Matter of York v McGuire , 63 NY2d 760, 761 [1984]; Matter of Thomas v Abate , 213 AD2d 251 [1st Dept 1995]). Mere conclusory allegations of bad faith based on speculation are not sufficient.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 11, 2015
CLERK